Citation Nr: 1040417	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In August 2008, the Veteran attended a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been incorporated into 
the claims file.  This matter was previously before the Board in 
December 2008 at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss became manifest many 
years after service, and the preponderance of the evidence is 
against a finding that the Veteran's hearing loss disability is 
related to service.

2.  The Veteran's tinnitus became manifest many years after 
service and the preponderance of the evidence is against a 
finding that the Veteran's tinnitus is related to service. 

3.  The Veteran did not serve in combat and there is no credible 
evidence of the in-service stressors to support a diagnosis of 
posttraumatic stress disorder.

4.  The Veteran's depression became manifest many years after 
service and the preponderance of the evidence is against a 
finding that it is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may sensorineural 
hearing loss be presumed to have been incurred in or aggravated 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2010).

4.  Depression was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in April 
2006, which was prior to the June 2006 and March 2007 adverse 
decisions on appeal.  Therefore, the express requirements set out 
by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the April 2006 letter and in letters dated in December 2006 
and November 2009, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  In short, the Board finds that the notice 
required by the VCAA and implementing regulations was furnished 
to the claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the appellant was 
provided with notice of the disability rating and effective date 
elements in the April 2006 and December 2006 VCAA letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting that he provide information or evidence regarding 
medical treatment for his claimed disabilities and providing him 
with the opportunity to attend a Board hearing which he attended 
in August 2008, as well as a hearing before a Hearing Officer in 
June 2007.  The Veteran was also afforded pertinent VA 
examinations during the pendency of this appeal.  With respect to 
these examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that these examination 
reports contain sufficient findings and opinions with which to 
properly evaluate the appellant's service-connected claims and 
are thus deemed adequate for rating purposes.  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  Moreover, the appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal and that adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.


II.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Certain chronic disabilities, such as 
psychoses and sensorineural hearing loss, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  Id; 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 38 
C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA revised the regulation governing 
adjudication of claims for service connection for PTSD.  See 75 
Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)).  The 
new regulation essentially removes the requirement that a 
claimant present objective corroboration of a claimed in-service 
stressor.  Under the new standard, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD and that the veteran's symptoms are related to the claimed 
stressor, provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.

The amended regulation noted above is inapplicable to the facts 
and circumstances of this case based on the lack of a diagnosis 
of a VA psychiatrist or psychologist, as discussed in greater 
detail below.  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Each disabling condition for which a veteran seeks service 
connection must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  



III.  Hearing Loss and Tinnitus

Facts

The Veteran's service personnel records, to include his DD Form 
214 and DA Form 20, show that he served as a Light Vehicle Driver 
with a transportation battalion and had no foreign and/or sea 
service.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures in the parentheses below.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  The hearing evaluations discussed below were 
conducted using the ASA standards.  Therefore, in order to 
facilitate data comparison, the ASA standards (in parentheses) 
have been converted to ISO-ANSI standards.  For ISO conversion, 
the Board added (+15) (+10) (+10) (+10) (+5) to thresholds at 
500, 1000, 2000, 3000 and 4000 hertz, respectively.

The Veteran's service treatment records include his October 1964 
induction examination report showing puretone threshold levels of 
25 (10), 20 (10), 20 (10) and 15 (10) decibels in the right ear 
and 25 (10), 20 (10), 20 (10) and 15 (10) decibels in the left 
ear at 500, 1000, 2000, and 4000 hertz, respectively.  These 
records are devoid of any audiological complaints or treatment 
thereof.  

Audiological findings on the Veteran's February 1966 separation 
examination report show puretone threshold levels of 15 (0), 15 
(5), 15 (5), 10 (0) and 10 (5) decibels in the right ear and 15 
(0), 10 (0), 10 (0), 10 (0) and 10 (5) decibels in the left ear 
at 500, 1000, 2000, 4000 and 8000 hertz, respectively.  The 
Veteran denied having a history of ear trouble on a February 1966 
Report of Medical History.  

In March 2006, the Veteran filed a claim of entitlement to 
service connection for hearing loss as a result of flying in C-
124s and being exposed to artillery fire at Fort Lewis, 
Washington.  The Veteran explained that the planes were loud and 
that he was not given earplugs.  

On file is a private audiogram dated October 27, 2006, in graph 
form from Wiley Hearing.  This form notes that the Veteran had 
ringing in his head all night and that it was never quiet.  

At a hearing at the RO before a hearing officer in June 2007, the 
Veteran denied any hearing problems or problems with tinnitus 
prior to service.  He said that while in service he was exposed 
to loud noises such as from rifles and grenades during basic and 
advanced training at Fort Polk in Louisiana and Fort Ord.  He 
said that training lasted approximately a year and a half and he 
was exposed to noise from things like weapons firing, M60s, 
Howitzer, and airplanes.  He denied being exposed to loud noises 
after service and said that his job was mostly as a road worker 
and he worked several jobs in construction.  The Veteran reported 
that he was presently retired.  He said that the ringing in his 
ears sounded like a bell ringing.  

On file is a July 2007 letter from Kathy Wiley, "BCHIS", from 
Wiley Aids Sales and Service who said that she was a Board 
Certified Hearing Instrument Specialist and not a medical 
professional, and that the Veteran had a significant hearing loss 
with complications that required medical assistance and further 
testing.  She added that resolving the source of the Veteran's 
loss was not something she would be able to do, but that his 
sensorineural loss could have been brought on by exposure to long 
hours of loud noise and/or injury to the ear drum.  She added 
that she hoped that the VA professionals would be better able to 
determine the nature of the Veteran's loss.  

At a Board video conference hearing in August 2008, the Veteran 
testified that his duties with supply and transport in service 
involved tasking with the artillery units, more or less, and 
going along with them on some of their maneuvers.  He said it was 
mostly supply involving transferring men, rifles and food.  He 
denied having any problems with his hearing or ringing in his 
ears prior to service and said he first began experiencing these 
problems in service in boot camp where he had been exposed to 
aircraft noise and M60s.  He said he sought medical attention for 
his hearing problems in 1969 in Nowata, Oklahoma, but seriously 
doubted there would be a record of that.  He explained that he 
had seen an "MD" at that time who looked in his ears and told 
him he should get a hearing test, but that he couldn't afford a 
test at that time.  He denied receiving any treatment for his 
hearing from 1969 to 2007, but said he had "flunked a few jobs" 
because he couldn't pass the hearing test.  

On file is a March 2009 letter from Charles D. Holland, Sr., 
M.D., of Holland and Robertson Ear, Nose and Throat.  Dr. 
Robertson reported the Veteran's history as having served in 
Vietnam from 1964 to 1966, with exposure during that time to 151 
Howitzers and M60 machine guns and no ear protection.  He opined 
that the Veteran had moderate to moderate severe loss and that a 
great deal of his hearing loss was secondary to his exposure to 
military fire in Vietnam.  

A March 2009 VA audiology consult record shows that the Veteran 
reported that he had been told by VA to come and get a hearing 
test.  He also reported constant, bilateral tinnitus with 
reported history of noise exposure in service.  The Veteran was 
noted to communicate at a normal conversational level with 
virtually no visual cues.  The audiologist stated that the 
testing that day could not be completed given the "vast test 
discrepancies, poor SRT/PTA agreement, and exaggerated listening 
behaviors."

At a VA audiological examination in January 2010, the Veteran 
reported military noise exposure from training on the firing 
range, to include Howitzers and M60s, then on duty working with 
diesel trucks and aircraft engine noise.  He also reported that 
he had not been given hearing protection in service.  His noted 
civilian occupations included construction involving building 
bridges and laying bridge plants for one year, farm work for 10 
to12 years, road construction crew for 5-6 years, and day work at 
a ranch for 3 to 4 years.  He denied using hearing protection in 
these occupations.  The Veteran also reported intermittent 
tinnitus since the later part of 1965 while on an aircraft.  He 
said the ringing occurred approximately every two days and lasted 
one minute.  

On the authorized audiological evaluation in January 2010, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
20
20
25
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  Test 
results revealed sensorineural moderate to moderately severe high 
frequency hearing loss bilaterally for 3000 to 4000 hertz, with 
good speech recognition in the right ear and excellent speech 
recognition in the left ear.  The Veteran was also noted to have 
tinnitus which the examiner stated was as likely as not a symptom 
associated with the hearing loss.  The examiner also remarked 
that prior audiologic testing as seen in the claims file that was 
performed in a civilian location on October 27, "1966" that 
suggested profound bilateral hearing loss and in March 2009 
suggesting moderately severe to severe hearing loss bilaterally 
were not in agreement with the present examination results.  For 
the record, the Board finds that the examiner's reference to the 
October 27, "1966" audiological report was in error as the 
actual examination report is dated October 27, 2006.  

The examiner above relayed that her review of the Veteran's 
claims file revealed normal hearing bilaterally at service 
induction and separation examinations, with better threshold 
levels at separation than induction.  She also noted that there 
were no notations or records that reflected complaints or 
diagnosis of hearing loss or tinnitus during service or within 
one year of service.  She went on to opine that the Veteran's 
present hearing loss and claimed tinnitus were not related to any 
military noise exposure that ended in April 1966, approximately 
43 years earlier.

Discussion

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

As a starting point, the Board concedes that the Veteran was 
exposed to routine hazardous noise from gunfire during basic and 
advanced training and while serving as a light wheel vehicle 
driver during his tour of duty from April 1964 to April 1966.  
Furthermore, as he is neither claiming service connection for a 
combat-related injury nor does the evidence suggest such an 
injury, the provisions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) do not apply.

The Board also finds that the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing in both ears 
under 38 C.F.R. § 3.385 and has a present diagnosis of tinnitus.  
See VA audiological examination report of January 2010.

As for medical evidence of inservice hearing loss or tinnitus or 
treatment thereof, the Veteran's service treatment records are 
devoid of complaints or treatment.  Rather, they show that the 
Veteran had normal hearing at his separation examination in 
February 1966 and that his hearing decibels were actually better 
at his separation examination than his induction examination two 
years earlier.  They also show that he denied having a history of 
ear trouble of any sort on a February 1966 Report of Medical 
History.  Thus, as neither hearing loss nor tinnitus was 
affirmatively shown during service, service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

The first medical evidence of hearing problems is approximately 
40 years after service, in October 2006.  It was at this time 
that the Veteran underwent a private audiogram the results of 
which are in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical representations 
of audiometric data).  Thereafter, in January 2010, the Veteran 
underwent an audioglogical evaluation conducted by VA and was 
found to have bilateral hearing loss meeting VA's definition of 
hearing impairment, see 38 C.F.R. § 3.385.  Regarding any earlier 
evidence of treatment for hearing loss or tinnitus complaints, 
there is none.  While the Veteran testified that he did see a 
doctor in 1969 and complained at that time of hearing problems, 
he also said that he was advised to get a hearing test at that 
time, but did not because of financial reasons.  He went on to 
testify that he did not again seek medical attention for hearing 
problems from 1969 to "2007".  The absence of documented 
symptoms of hearing loss or tinnitus from 1969 to 2006 interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  While 
medical or other documentary evidence in service or within a 
reasonable amount of time thereafter is not necessarily required 
for service connection to be granted, the Board notes that, 
generally speaking, medical evidence showing a diagnosis of a 
disability in service or shortly thereafter is more persuasive 
evidence that the disability began in service than evidence first 
showing the disability decades later.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Thus, to the extent that the Veteran asserts continuity, that is, 
that he has experienced hearing loss and tinnitus since service, 
the Board finds that in balancing the lay evidence of the 
Veteran's statements against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the evidence 
against continuity is more credible than the Veteran's statements 
of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack of 
such evidence does not, in and of itself, render the lay 
testimony incredible).

Accordingly, service connection under the provisions of 38 C.F.R. 
§ 3.303(b) based on chronicity or continuity of symptomatology 
has not been established.  Further, there is no evidence of 
sensorineural hearing loss to a compensable degree within one 
year of service separation, so as to permit a grant of service 
connection on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The fact that there is no evidence that the Veteran exhibited 
hearing loss meeting the standards of 38 C.F.R. § 3.385 during 
active duty service or for years thereafter is not fatal to his 
claim.  For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 must be currently present, 
and service connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992); see also Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Similarly, service connection for 
tinnitus is possible if the disability can be adequately linked 
to service.  38 C.F.R. § 3.303(d).

In regard to nexus opinion evidence, there is a favorable medical 
opinion by Charles D. Holland Sr., M.D., who, in March 2009, 
opined that he thought that "a great deal of [the Veteran's] 
hearing loss [was] secondary to his exposure to military fire in 
Vietnam".  However, Dr. Holland provided very limited 
information and his statement did not demonstrate adequate 
familiarity with the Veteran's history.  In particular, there is 
no evidence that the Veteran ever served in Vietnam.  Moreover, 
Dr. Holland failed to address or even acknowledge any significant 
pre- and/or post-service noise exposure, to include the Veteran's 
postservice occupations in construction, road work and farming.  
Thus, Dr. Holland did not appear to consider or be aware of a 
pertinent part of the Veteran's history.  This omission 
significantly diminishes the probative value of the opinion.  The 
fact that a veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
credibility of that doctor's opinions and conclusions.  This 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA examiner 
or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).

There is also an opinion by a VA examiner in January 2010 who 
negated a causal link between the Veteran's noise exposure in 
service and present hearing loss and tinnitus.  In contrast to 
the private physician above, this examiner did consider the 
Veteran's postservice as well as inservice noise exposure history 
as well as reviewed his claims file.  Following her review and 
evaluation of the Veteran, the examiner opined that the Veteran's 
hearing loss and tinnitus were not related to any military noise 
exposure which ended approximately 43 years earlier, in 1966.  
She pointed out that the Veteran's service treatment records did 
not reflect complaints of or treatment for hearing loss or 
tinnitus and in fact showed that he had normal hearing at both 
his 1964 induction and 1966 separation examinations, with better 
threshold levels at his separation examination.  

The Board assesses greater probative value to the VA examiner's 
opinion over the private physician's opinion since the VA 
examiner reviewed the claims file, discussed pertinent evidence, 
and provided a rationale for the opinion.  

Based on the foregoing, the Board finds that preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against these claims that 
doctrine it not applicable and the claims must be denied.  See 
38 U.S.C.A. § 5107(b.)

IV.  PTSD and Depression

Facts

The Veteran's service personnel records, to include his DD Form 
214 and DA Form 20, show that he served as a light vehicle driver 
with a transportation battalion and had no foreign and/or sea 
service.  He was not awarded any decorations, medals, badges, 
commendations, citations or campaign ribbons.

The Veteran's service treatment records are devoid of any 
psychiatric complaints or treatment, and show that he had a 
normal clinical psychiatric evaluation at his separation 
examination in February 1966.  The Veteran denied having a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, or depression or excessive worry on a February 1966 
Report of Medical History.

VA outpatient records show that the Veteran presented to a VA 
outpatient clinic in June 2006 to "get established in VA".  
These records note that the Veteran was a retired county worker 
and had a positive screen for PTSD.  They contain the Veteran's 
report that he took deceased servicemen back to the states and 
reflect his request for a referral to the mental health clinic.  

A VA mental health note in July 2006 shows that the Veteran had 
been referred by his primary care physician for an evaluation of 
PTSD.  It further shows that the Veteran was not a combat veteran 
and did not serve outside the United States.  In addition, this 
record notes that the Veteran did not identify any stressors 
related to his experiences in the military.  The examiner 
concluded that the Veteran did not meet the criteria for PTSD, 
but did endorse some symptoms related to depression.  

VA outpatient records show that the Veteran underwent a "MHIS" 
Comprehensive Evaluation in September 2006 with a chief complaint 
of depression/nightmares.  He reported the onset of this 
condition after transporting bodies back to the United States 
from Vietnam.  He also reported that a close friend had been 
killed there.  His symptoms were noted to recur around any deaths 
and he reported that his parents had recently died.  He also 
reported having alcohol dependency for 11 years after service and 
that he was able to discontinue this dependency with the help of 
a priest.  He reported being sober for the last five years.  This 
record notes that the Veteran had been seen by a PTSD group 
psychologist who felt that he did not have PTSD.  The Veteran was 
diagnosed as having alcohol dependency in remission and major 
depression.  

An October 2006 VA outpatient record notes that the Veteran had 
attended a Core (PTSD) group, but did so in error.  It notes that 
the Veteran had been seen on consult by a provider in July and 
did not meet the criteria for a diagnosis of PTSD.  It further 
states that the Veteran had been contacted by telephone and 
informed that he was not eligible to attend this group and that 
he had been advised that he had been referred to a depression 
group.  

In a statement dated in November 2006, the Veteran reported that 
his stressor involved picking up dead body bags and bringing them 
back to the states.  

The Veteran reported in writing in December 2006 that he had 
received medication from the VA medical facility for depression.

A January 2007 VA mental health note shows that the Veteran had 
been taking Prozac intermittently and had not noticed any change.  
It further notes that at his last visit the Veteran had wandered 
into a PTSD group, got to talking with someone, and stayed.  He 
said he didn't feel like he had a problem at that time and 
admitted to binging over Christmas.  He was also thinking of 
transferring to an Indian Clinic closer to home.  

In April 2007, the Veteran completed a PTSD Development Sheet 
reporting that he had transported over 1000 bodies to Ft. Lewis 
and California.  He said he had been assigned to supply and 
transport and had been attached to an infantry unit.  

At a hearing at the RO before a hearing officer in June 2007, the 
Veteran reported that he was presently retired.  Regarding his 
claims for PTSD and depression, the Veteran testified that he 
went over to McCord Air Force Base to drive vehicles and pickup 
bodies from Vietnam.  He said there was an incident in which he 
had received orders from Vietnam and was with a friend who asked 
him to tell his kids about what kind of a person he was if 
anything ever happened to him.  The Veteran testified that as far 
as he knew this person had been killed in Vietnam when a grenade 
landed in his truck.  He went on to state that he had to go and 
talk to the deceased serviceman's kids.  He reported the name of 
the serviceman killed and the approximate date.  The Veteran 
later clarified at the hearing that he was never on orders to go 
to Vietnam, but rather flew back and forth from McCord Air Force 
Base to Vietnam.  

At a Board video conference hearing in August 2008, the Veteran 
testified that his duties with supply and transport in service 
involved tasking with the artillery units, more or less, and 
going along with them on some of their maneuvers.  He said it was 
mostly supply involving transferring men, rifles and food.  He 
denied having any psychiatric problems prior to service and said 
that he had loaded body bags at McCord Air Force Base. 

The record contains a letter from William R. Reid, M.D., who said 
that he saw the Veteran in February 2009 for the purpose of a 
psychiatric evaluation.  He reported that the Veteran had ongoing 
symptoms of severe insomnia with trouble going to sleep and 
frequent awakenings, increasing anxiety and irritability, 
inability to be around people because of severe anxiety and 
depression, chronic depression and an inability to work 
effectively due to these symptoms.  He stated that all of these 
symptoms were related to the Veteran's time in service and 
Vietnam, and he diagnosed the Veteran as having PTSD chronic and 
severe.  He further opined that the Veteran was 100 percent 
disabled and unemployable.  

In a statement dated in March 2009, the Veteran reported that 
from March 1966 to December 1966 he flew out of his home base in 
Fort Lewis and Fort Ord and that his job was to pick up dead 
bodies in body bags and transport them back to the states.  He 
said that most of the bodies were in body bags, but that he saw 
many dead bodies that were not in body bags and which were 
missing body parts.  He also reported a new stressor involving 
his brother.  He stated that in June 1969 his brother had been 
wounded by a hand grenade and that although he did not personally 
witness this incident, it affected him in such a way that he had 
a nervous breakdown.

VA mental health note records from March 2009 to August 2009 
reflect diagnoses of "MDD", severe; anxiety disorder; and sleep 
disorder.  It also notes rule out cognitive impairment and rule 
out mood disorder.  The Veteran was noted to be taking Prozac and 
sleep medication.  

In November 2009, the RO received documentation from the National 
Archives showing that there was no record of casualty of the 
serviceman that the Veteran identified as having been killed 
during the Vietnam War.

On file is a VA Memorandum dated in December 2009 in which the RO 
made a formal finding of a lack of information required to 
corroborate stressor(s) associated with a claim for service 
connection for PTSD.   

In January 2010, the Veteran underwent a VA psychiatric 
examination.  The examiner reported at that time that while in 
service he drove a light vehicle and assisted the infantry in the 
states by flying troops to Vietnam and bringing back the dead.  
He also reported that he had been fired upon a few times at air 
bases in Vietnam.  He was noted to be unemployed and said the 
reason for his unemployment was that he couldn't pass the hearing 
test and had problems with outbursts.  He was diagnosed as having 
depressive disorder, not otherwise specified, and alcohol abuse.  
The examiner opined that it was virtually impossible to tell how 
much of the Veteran's problems came from his drinking.  The 
examiner further opined that it was as likely as not that the 
Veteran's depression and drinking problems were made worse by his 
military service.  

In an addendum opinion in April 2010, the January 2010 
psychiatric examiner stated that because there was little 
evidence to indicate that the Veteran had depression before 
military service, it was "perhaps more accurate to say it was 
caused by his service."  The examiner explained that according 
to the Veteran's mental health record from 2006 to 2009, he had 
complained about intrusive thoughts about body bags he 
transported from Vietnam.

In a second addendum opinion in May 2010, the January 2010 
examiner noted that the Veteran reported sleep problems in 
September 2006 and was diagnosed as having major depressive 
disorder at that time.  She concluded that after a review of the 
Veteran's medical records, taking a history, and review of the 
medical literature, it was her opinion that the Veteran's 
depression was at least as likely as not a result of his military 
service, in particular his experiences in service transporting 
bodies of servicemen back to the United States and having a buddy 
die as a result of combat.

In written argument in July 2010, the Veteran's representative 
asserted that VA failed in its duty to assist the Veteran with 
his claim of entitlement to service connection for PTSD since it 
did not attempt to verify the Veteran's reported stressor that 
his brother had been severely wounded by a grenade explosion in 
service.  He also asserted that VA "misapplied" its regulations 
by claiming that the reported stressors had to be verified with 
respect to the Veteran's claim of entitlement to service 
connection for depression.

Discussion 

The Veteran's service treatment records are devoid of any 
psychiatric complaints or treatment.  They show that he had a 
normal clinical psychiatric evaluation at his separation 
examination in February 1966, and that he denied having a history 
of frequent trouble sleeping, frequent or terrifying nightmares, 
or depression or excessive worry on a February 1966 Report of 
Medical History.

Thus, as neither PTSD nor depression was affirmatively shown 
during service, service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

Also, as the Veteran does not argue and the record does not show 
that the claimed psychiatric disabilities are the result of 
participation in combat with the enemy, the combat provisions of 
38 U.S.C.A. § 1154(b) do not apply.

The earliest medical evidence showing complaints of or diagnoses 
of a psychiatric nature is dated in 2006, approximately 40 years 
after the Veteran's separation from service.  In this regard, VA 
records show that the Veteran initially presented to a VA medical 
facility in June 2006 to "get established in VA" at which time 
he requested a referral to a VA mental health clinic.

The absence of psychiatric symptoms in the record from 1966 to 
2006 interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b).  While medical or other documentary evidence in service 
or within a reasonable amount of time thereafter is not 
necessarily required for service connection to be granted, the 
Board notes that, generally speaking, medical evidence showing a 
diagnosis of a disability in service or shortly thereafter is 
more persuasive evidence that the disability began in service 
than evidence first showing the disability decades later.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a veteran's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the 
Board cannot conclude that there is probative evidence to support 
service connection on the basis of chronicity or continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Service connection may also be established for a disability first 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d).

As indicated above, the Veteran was initially evaluated by VA for 
psychiatric complaints in June 2006 at which time he requested a 
referral to a mental health clinic.  Although he was shown to 
have a positive PTSD screen at this time, further evaluation of 
the Veteran at the VA mental health clinic revealed that he did 
not meet the criteria for PTSD.  In this regard, there is a July 
2006 note from a VA mental health clinic noting that the Veteran 
was not a combat veteran, did not serve outside the United 
States, and did not identify any stressors related to his 
experiences in the military.  The examiner went on to conclude 
that the Veteran did not meet the criteria for PTSD, but did 
endorse some symptoms related to depression.  The Veteran was 
subsequently diagnosed by VA as having major depression in 
September 2006, and was similarly diagnosed by the January 2010 
VA examiner as having depression, but was not diagnosed as having 
PTSD.  Thus, the Board finds that the Veteran presently has the 
disability of depression that he claims.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability).

As far as establishing a present diagnosis of PTSD, in addition 
to the negative VA evidence discussed above, there is the opinion 
of a private physician in February 2009 who, during a psychiatric 
evaluation, diagnosed the Veteran as having PTSD, chronic and 
severe.  With this said, even assuming that the medical evidence 
sufficiently establishes a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), the Veteran still cannot prevail on his 
claim of entitlement to service connection for PTSD in light of 
the Board's finding below with respect to the unverified 
stressors associated with this claim.  38 C.F.R. § 3.304(f).

Regarding the purported stressors, the Veteran asserts that he 
was attached to an infantry unit in service and transported body 
bags from Vietnam to the United States.  He said that he 
transported over 1000 bodies.  He also asserts that a friend of 
his had been killed in Vietnam when a grenade was thrown into his 
truck and although he didn't witness this, he had to tell the 
deceased serviceman's kids about what kind of a person their dad 
was.  

When a claim for posttraumatic stress disorder is based on a 
noncombat stressor, the Veteran's statements and testimony alone 
are insufficient to establish the required "credible supporting 
evidence" under 38 C.F.R. § 3.304(f) that the alleged in-service 
noncombat stressors occurred.  See Cohen v. Brown, 10 Vet. App. 
128 (1997). 

As far as corroborating evidence of the alleged inservice 
stressors, there is none.  Put another way, the Veteran's 
assertions of serving on flying missions to Vietnam to pick up 
and transport dead bodies are simply not consistent with or 
supported by the evidence of record.  In this regard, the 
Veteran's service personnel records show that he served in the 
United States Army as a light vehicle driver and that he had no 
foreign and/or sea service.  His DA-20 does not document any 
assignments or travel overseas and he was not awarded any 
decorations or medals evincing service in or travel to Vietnam.  
These records are likewise devoid of any flight orders or any 
other documents even suggesting that the Veteran's duties as a 
light vehicle driver involved air travel to Vietnam for the 
purpose of transferring body bags back to the United States.  In 
addition, the Veteran's statements in September 2006 and November 
2006 wherein he asserted this stressor are inconsistent with the 
July 2006 VA mental health note which states that the Veteran did 
not serve outside the United States and did not identify any 
stressors related to his experiences in the military.

With respect to the stressor that the Veteran's friend had been 
killed in Vietnam, an inquiry to the National Archives by the RO 
revealed that no one by the name identified by the Veteran had 
been killed in Vietnam.  

Also, the Veteran's more recent alleged stressor involving his 
brother who he said had been injured by a grenade in service in 
June 1969 and caused him to have a mental breakdown cannot be 
considered a valid inservice stressor since this event took place 
several years after the Veteran's separation from active duty 
service in April 1966.  

Accordingly, in view of the lack of credible supporting evidence 
that the claimed stressors occurred, the Board finds that the 
criteria for service connection for PTSD have not been met.  
38 C.F.R. § 3.304(b).  

Regarding the application of the recent regulation change 
concerning PTSD and the verification of a stressor or stressors 
related to a veteran's claimed fear of hostile military or 
terrorist activity, no VA psychologist or psychiatrist has 
diagnosed PTSD in this case.  As noted in detail herein, the 
Board rejects and does not accept the Veteran's recitation of 
PTSD stressor events in Vietnam, as not consistent with the 
places, types, and circumstances of the Veteran's service.  
Therefore, the Board need not discuss any further the change to 
the regulation concerning PTSD.

Insomuch as the Veteran's alleged stressors relate to his claim 
of entitlement to service connection for depression, the 
Veteran's representative asserted in writing in July 2010 that 
the stressors need not be verified with respect to this claim, 
but rather should be considered on "the basis of the places, 
types and circumstances of his service" per 38 C.F.R. 
§ 3.303(a).  While the Veteran's representative is correct in 
asserting that the incidents of service that the Veteran claims 
caused his depression need not be verified under the same 
standard set forth under 38 C.F.R. § 3.304(f), the credibility of 
his assertions must still be considered.  In this regard, while 
the Veteran is competent to describe his stressors, competency, a 
legal concept in determining whether evidence may be considered, 
is distinguishable from the weight and credibility of the 
evidence, that is, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to prove a 
fact, once the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); see also Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Thus, on the question of credibility, the Board concludes that 
the Veteran is not a credible historian.  Again, this finding is 
within the purview of the Board's discretion, see Barr; Buchanan, 
supra, and is based on the reasons set forth above.  That is, 
that the Veteran's service personnel records show that he served 
in the United States Army as a light vehicle driver, had no 
foreign and/or sea service, and was not awarded any decorations 
or medals evincing service in or travel to Vietnam.  These 
records are likewise devoid of any flight orders or any other 
documents even suggesting that the Veteran's duties as a light 
vehicle driver involved air travel to Vietnam in order to 
transfer body bags back to the United States.  In addition, the 
Veteran's November 2006 statement wherein he asserted this 
stressor is inconsistent with the July 2006 VA mental health note 
which states that the Veteran did not serve outside the United 
States and did not identify any stressors related to his 
experiences in the military.  Moreover, the Veteran's report that 
his friend had been killed whom he personally identified was 
discounted by the National Archives which noted that no one by 
that name had died during the Vietnam War.  Finally, the 
Veteran's reported incident involving his brother being injured 
by a grenade in 1969 took place years after his discharge from 
active duty service.

It follows that because the Veteran is not credible about these 
alleged in-service noncombat incidents, the Board rejects the 
addendum opinions by the January 2010 VA examiner who diagnosed 
the Veteran as having depression and relied on his report of 
service in and to Vietnam transporting body bags, in addition to 
his assertion regarding a friend killed in combat, to conclude 
that his depression is related to these inservice incidents.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a 
veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran).  Accordingly, 
the only positive medical opinion relating the Veteran's post 
service diagnosis of depression to service has been accorded no 
probative value as it is based upon a history reported by the 
Veteran which the Board finds is not credible.  Id 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for PTSD and depression.  As such, the benefit of the 
doubt doctrine is not applicable and these claims must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


